t c summary opinion united_states tax_court ibrahim b keita petitioner v commissioner of internal revenue respondent docket no 9596-06s filed date ibrahim b keita pro_se michele e craythorn for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after concessions the issues for decision are whether petitioner is entitled to certain deductions claimed on schedule c profit or loss from business and whether petitioner is entitled to certain deductions claimed on schedule a itemized_deductions background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in santa rosa california petitioner was employed as a psychiatric technician during tax_year earning wage income he also worked as a licensed vocational nurse for which he received income that he reported on his schedule c on his federal_income_tax return petitioner reported wages totaling dollar_figure a schedule c business loss of dollar_figure and schedule a itemized_deductions of dollar_figure respondent issued petitioner conceded that he received a state_income_tax refund in the amount of dollar_figure and that he received dollar_figure in wages from maxim healthcare services inc during tax_year petitioner also conceded that he is not entitled to his claimed itemized_deduction of dollar_figure for legal fees related to defense of a tax_lien at trial respondent conceded that petitioner is entitled to a dollar_figure deduction for tax preparation fees petitioner a notice_of_deficiency in date disallowing dollar_figure of petitioner’s claimed schedule c deductions consisting of dollar_figure for business use of petitioner’s home and dollar_figure in other expenses for computers monitors and a fax machine the notice_of_deficiency also disallowed dollar_figure of petitioner’s itemized_deductions consisting of dollar_figure in unreimbursed employee vehicle expenses and dollar_figure in attorney’s and tax preparation fees reduced by percent of petitioner’s adjusted_gross_income discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 the taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs such records must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra i schedule c deductions petitioner claimed a dollar_figure schedule c business loss for that resulted from his deducting dollar_figure in business_expenses and reporting dollar_figure in income the notice_of_deficiency disallowed dollar_figure the entire amount claimed for business use of the home and dollar_figure in other expenses claimed for computers monitors and a fax machine a business use of home sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business the taxpayer is generally precluded from deducting expenses_incurred in connection with the business use of the residence see sec_280a as an exception to the general_rule sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit which was used exclusively and regularly as a principal_place_of_business as the place for meeting with customers clients or patients in the normal course of business or in the case of an unattached separate structure in connection with the business the deduction cannot exceed the gross_income derived from the business use of the residence over the sum of certain deductions allocable to such income sec_280a tobin v commissioner tcmemo_1999_ cunningham v commissioner tcmemo_1996_141 affd without published opinion 110_f3d_59 4th cir in order for a taxpayer to establish use on a regular basis the business use must be more than occasional or incidental irwin v commissioner tcmemo_1996_490 affd without published opinion 131_f3d_146 9th cir hefti v commissioner tcmemo_1993_128 a taxpayer exclusively uses a portion of his dwelling_unit in a trade_or_business if the portion in question is not used for other than business purposes irwin v commissioner supra hefti v commissioner supra the use of a portion of a dwelling_unit both for personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test see sengpiehl v commissioner tcmemo_1998_23 hefti v commissioner supra whether a taxpayer’s home_office is his principal_place_of_business is dependent on the amount of time spent at each location and the relative importance of the activities performed at each location see 506_us_168 petitioner contends that he is entitled to a deduction for business use of his home because he used his garage as a home_office for scheduling purposes sending and receiving faxes keeping mileage records and meeting with clients at times although petitioner testified that he maintained his home_office for those reasons the record does not indicate that petitioner met with clients or patients in his garage nor does the record establish that the garage was an unattached separate structure therefore the claimed deductions for business use of petitioner’s home can be sustained only if he used the garage on a regular basis as the principal_place_of_business for a trade_or_business although petitioner may have done some work related to his business in his home_office his principal_place_of_business as a licensed vocational nurse was not in his home_office petitioner testified that when he was working as a licensed vocational nurse out of his home he received his schedule by fax at his home_office he called the places at which he was going to work and then he went to the actual jobs at various hospitals in the community at the hospitals petitioner worked as a nurse where he sometimes supervised certified nursing assistants dispensed medications and gave wound treatments based on the record we find that petitioner’s primary place of business as a licensed vocational nurse was not in his home where he received his work schedule but at the hospitals in which he provided licensed vocational nursing services to the extent that petitioner used his home for administrative activities he has not established that the work at home was for the convenience of his employer based on the foregoing we hold that petitioner’s use of his garage for scheduling and faxing does not fulfill the business use exception of sec_280a and petitioner is therefore not entitled to a deduction for business use of his home b computers monitors and fax machine at trial petitioner tried to establish that he was entitled to deduct dollar_figure as schedule c business_expenses on his tax_return for computers monitors and a fax machine because petitioner’s computer and peripheral equipment do not fall within the home_office exception to sec_274 under sec_280f they are listed_property under sec_280f and their deductibility is subject_to the strict substantiation requirements of sec_274 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact listed_property does not include any computer_or_peripheral_equipment used exclusively at a regular business establishment sec_280f any portion of a dwelling_unit shall be treated as a regular business establishment if and only if the requirements of sec_280a are met with respect to such portion sec_280f for the reasons discussed above petitioner’s use of his garage does not satisfy the requirements of sec_280a and therefore the computers monitors and fax machine are listed_property amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule the court must have a reasonable basis upon which an estimate can be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir however the strict rules of substantiation that apply to certain business deductions described in sec_274 supersede the rule in cohan v commissioner supra pincite 50_tc_823 affd per curiam 412_f2d_201 2d cir keating v commissioner tcmemo_1995_101 jeffers v commissioner tcmemo_1986_285 sec_1_274-5t temporary income_tax regs fed reg date petitioner did not provide any receipts or any other evidence to establish when the computers monitors and fax machine were purchased or the cost of the items petitioner testified that the amount he claimed on his schedule c for the computers and peripheral equipment was a little over-inflated and that one of the computers was not even purchased in the tax_year in issue there is insufficient evidence to establish that these items were purchased during the year in issue or to substantiate the cost accordingly petitioner is not entitled to a deduction for his computers monitors and fax machine ii schedule a deductions on schedule a of his return petitioner claimed itemized_deductions of dollar_figure respondent disallowed dollar_figure of this amount which consisted of claimed unreimbursed employee_expenses of dollar_figure and attorney’s and tax preparation fees of dollar_figure reduced by percent of petitioner’s adjusted_gross_income a unreimbursed employee_expenses petitioner claimed a deduction of dollar_figure for his vehicle expenses on schedule a he completed form 2106-ez unreimbursed employee business_expenses and claimed that he drove big_number miles for business petitioner provided mileage logs totaling big_number miles petitioner contends he worked as a licensed vocational nurse and contracted with several agencies to work at various jobs at hospitals in the community petitioner argues that he is entitled to a deduction for the mileage because he was traveling from his home_office to the various contracting jobs so he was traveling from one job to another pursuant to sec_162 expenses relating to the use of an automobile that a taxpayer pays or incurs while commuting between the taxpayer’s residence and the taxpayer’s place of business or employment are not deductible because such expenses are personal and not business_expenses see 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs automobile mileage deductions are also subject_to the strict substantiation requirements of sec_274 transportation_expenses between a home_office and another place of business however may be deductible if the home_office is the taxpayer’s principal_place_of_business 113_tc_106 73_tc_766 gosling v commissioner tcmemo_1999_148 where a taxpayer shows that his automobile expenses satisfy the requirements of sec_162 but fails to establish that his records satisfy the heightened substantiation requirements of sec_274 the expenses will not be allowed to substantiate such expenses the taxpayer must provide the following adequate_records or sufficient evidence to corroborate his own testimony the amount of the expenditures the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for_the_use_of the automobile sec_1_274-5t temporary income_tax regs fed reg date for the reasons discussed supra petitioner’s residence was not his principal_place_of_business even if petitioner had established that his use of the vehicle satisfied the requirements of sec_162 the logs he provided listing the business miles he drove do not meet the substantiation requirements of sec_274 because petitioner did not provide the total mileage for all use of the automobile during the taxable_period therefore petitioner’s transportation_expenses do not meet the trade_or_business requirement of sec_162 or the substantiation requirements of sec_274 so he is not entitled to deduct his transportation_expenses as schedule a unreimbursed employee_expenses b tax preparation fees a taxpayer may be allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax sec_212 petitioner claimed a deduction for tax preparation fees of dollar_figure as a miscellaneous deduction on schedule a at trial respondent conceded that petitioner was allowed dollar_figure of the claimed deduction so we do not further address this amount petitioner claims that he purchased turbo tax software for dollar_figure to prepare his return for tax_year after his taxes were not prepared satisfactorily by a professional tax preparer petitioner admitted at trial that he did not know how much turbo tax cost and that the dollar_figure was an estimate petitioner presented no evidence to support the claimed deduction for the purchase of tax preparation software as discussed supra when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount the cohan doctrine permits the court to estimate the deductible amount cohan v commissioner f 2d pincite- the court must however have a reasonable basis upon which an estimate can be made vanicek v commissioner t c pincite because the record contains no evidence upon which we could base an estimate we conclude that petitioner is not entitled to the remaining dollar_figure deduction claimed for tax preparation fees and respondent’s determination with regard to this amount is sustained to reflect the foregoing and the concessions made by the parties decision will be entered under rule
